EXHIBIT 10.5

 

             LOGO [g157120ex10_5pg001.jpg]   

 

CEO PERFORMANCE-BASED

RETENTION INCENTIVE AGREEMENT

 

GRANTED TO

  

GRANT DATE

  

AMOUNT OF AWARD ($)

  

SOCIAL
SECURITY NUMBER

[Name]

 

[Street]

 

[City], [State] [Postal]

       /    /20       

        Threshold Amount:             

 

        Target Amount:                   

 

        Maximum Amount:             

   [SSN]

 

1. This Agreement. This agreement, together with Exhibit A and Exhibit B
(collectively, the “Agreement”), sets forth the terms and conditions of a
performance award representing the right to receive a deferred cash payment from
Apogee Enterprises, Inc., a Minnesota corporation (the “Company”). This
Agreement is issued pursuant to the Apogee Enterprises, Inc. 2009 Stock
Incentive Plan, as amended from time to time (the “Plan”), and subject to its
terms.

 

2. The Grant. The Company hereby grants to the individual named above (the
“Employee”), as of the above Grant Date, a performance award representing the
right to receive a cash value up to the maximum amount set forth above, subject
to the requirements of this Agreement and the terms of the Plan (the
“Performance Award”).

 

3. Performance Period. The “Performance Period” for purposes of determining the
cash value shall be fiscal year 20     through and including fiscal year 20    .

 

4. Performance Goals. The performance goals for purposes of determining the cash
value are set forth in the attached Exhibit B.

 

5. Payment. Subject to the terms and conditions of this Agreement, the amount of
cash that becomes payable to the Employee pursuant to this Performance Award
(the “Cash Value”) will be based on whether and to what extent the threshold,
target or maximum performance level of the performance goals is achieved, as set
forth in the attached Exhibit B and as determined by the Compensation Committee
of the Company’s Board of Directors (the “Committee”) in its sole discretion.
The threshold, target and maximum amounts set forth above represent the Cash
Value amount that becomes payable to the Employee if the Company achieved all of
the performance goals at the threshold, target or maximum level, respectively.
The Employee will receive a Cash Value pursuant to this Performance Award if one
or more performance goals is achieved at or above the threshold level. The
determination of the Cash Value amount will occur as soon as practicable after
the Committee determines, in its sole discretion after the end of the
Performance Period (or, in the case of a Change in Control (as defined in the
Plan), after the Truncated Performance Period, as applicable), whether, and the
extent to which, the performance goals have been achieved (the “Determination
Date”). As soon as administratively feasible following the Determination Date
(but in no event later than 75 days following the end of the Performance
Period), the Company shall credit the Cash Value to a notional account
established under the Apogee Enterprises, Inc. 2011 Deferred Compensation Plan
(the “Deferred Compensation Plan”)(the “LTI Account”). Thereafter, the LTI
Account shall be credited with earnings, gains or losses in accordance with the
terms of the Deferred Compensation Plan. All amounts credited to the LTI Account
shall remain subject to forfeiture pending the Employee reamining in employment
with the Company through April 28, 2019 (the “Retention Period”), except as
provided in paragraphs 6, 7 and 8 below.

 

6. Termination of Employment. In the event the Employee’s employment is
terminated prior to the end of the Retention Period, this Performance Award and
any LTI Account under the Deferred Compensation Plan shall be immediately and
irrevocably forfeited, unless the Employee’s employment is terminated under the
circumstances described below.

In the event the Employee’s employment is terminated prior to the end of the
Performance Period by reason of a Qualifying Termination, the Retention Period
shall end on the date of the Qualifying Termination. In the event the Employee
incurs a Qualifying Termination before the end of the Performance Period, the
LTI Account shall be credited with a pro-rata portion (based on the amount of
time elapsed between the beginning of the Performance Period and the date of
termination) of the Cash Value determined under paragraph 5 above.



--------------------------------------------------------------------------------

7. Change in Control. Upon a Change in Control, the Retention Period shall end
on the date of the Change in Control. If a Change in Control of the Company
occurs during the Performance Period, then for purposes of determining the Cash
Value amount, the Performance Period shall be deemed to end on the date of the
Change in Control (the shortened Performance Period is referred to herein as the
“Truncated Performance Period”). The Cash Value amount will be based on the
extent of achievement of the threshold, target or maximum performance level of
the performance goals, as adjusted for the Truncated Performance Period and
determined by the Committee in its sole discretion.

 

8. Recoupment. Employee acknowledges, understands and agrees that,
notwithstanding anything to the contrary contained herein, the LTI Account to
which Employee is otherwise entitled (or which has become vested or been paid)
is subject to forfeiture or recoupment, in whole or in part, at the direction of
the Company’s Board of Directors (the “Board”) if, in the judgment of the Board,
events have occurred that are covered by the Company’s Clawback Policy (as it
exists on the date hereof, and as it may be amended from time to time by the
Board, the “Clawback Policy”) and the Board further determines, in its sole
discretion, that forfeiture or recoupment of all or part of the LTI Account is
appropriate under all of the circumstances considered by the Board. A copy of
the Clawback Policy may be obtained from the Company’s General Counsel upon the
Employee’s request.

 

9. Payment. The vested LTI Account shall be paid to the Employee in accordance
with the terms of the Deferred Compensation Plan; provided, that if the deferral
under the Deferred Compensation Plan may not be given effect under section 409A
of the Internal Revenue Code, then the vested LTI Account shall be paid in a
lump sum no later than March 15th of the calendar year following the year in
which the right to the LTI Account is no longer subject to a substantial risk of
forfeiture.

 

10. Restrictions on Transfer. Neither this Performance Award, nor any right with
respect to this Performance Award under this Agreement, may be sold, assigned,
transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.

 

11. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the grant of this Performance Award and the
receipt of any payments pursuant to this Performance Award, and the Employee
acknowledges that he or she should consult with his or her own tax advisor
regarding the applicable tax consequences. The Company will satisfy any
applicable tax withholding obligations arising from any payment of this
Performance Award by withholding a portion of the cash otherwise to be delivered
equal to the amount of such taxes.

 

12. Acknowledgment. This Performance Award shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement, the Plan and the
Deferred Compensation Plan.

 

      APOGEE ENTERPRISES, INC. ACKNOWLEDGMENT:

 

    By:    EMPLOYEE’S SIGNATURE    

 

      [Name]

 

      [Title] DATE      

 

   

 

SOCIAL SECURITY NUMBER     DATE



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

CEO PERFORMANCE-BASED

RETENTION INCENTIVE AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Qualifying Termination” shall mean the Employee’s employment is terminated by
reason of: (i) Retirement occurring at least twelve (12) months after the first
day of the Performance Period, (ii) death or (iii) Disability.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE GOALS UNDER THE

CEO PERFORMANCE-BASED

RETENTION INCENTIVE AGREEMENT

Performance Goals for Two-Year Performance Period

(                    , 20     –                     , 20    )

 

Performance Goal

 

Threshold

 

Target

 

Maximum

Average Return on Invested Capital

(weighted as 33-1/3%)

     

Cumulative Earnings Per Share

(weighted as 33-1/3%)

     

Cumulative Net Sales

(weighted as 33-1/3%)

     

Payment Levels

     

 

  •   The amount earned by the Employee for performance between the threshold,
target and maximum performance levels will be linearly interpolated.

 

B-1